        Case 1:18-cr-00212-APM Document 17-2 Filed 11/17/18 Page 1 of 1




From:            Ftins. Sarah TUS,ADCi
To:              Rcenbero. Kevin f USADC)
Subject:         RE: lo+rua Hubbard
Date:            Frida, August 24, 2018 12:31:13   PM




Thecomblainingwitness,                    ,thinksthatthedefendantneedstoworkonhimself
mentally,bebyhimself,andgethislifetosethersohethattakecareoftheirdaughter.Shefeels
muchsaferwhenheisin,iailbecausehehasassaultedhermultipletimes,Violatedstay-awayorders,
                                                          him' and continues to write to her
found out where she lived when she moved to get away from
from jail against her wishes.
